Title: To George Washington from Abraham Yates, Jr., 17 August 1776
From: Yates, Abraham Jr.
To: Washington, George



In Convention of the Representatives of the State of New York Harlem 17th Augt 1776
Sir

I am directed to inform your Excellency that immediately upon the receipt of your favor of this morning respecting the Women, Children and Infirm persons remaining in the City of New York—The Convention appointed a Committee for the purpose of removeing and provideing for such persons—I inclose a Copy of the Resolves for that purpose and hope you will soon be releived from the Anxiety which their continuence in Town has occationed. And have the Honor to be with verry great Respect Your Most Obedt Hume Servt

Abm Yates Junr President

